       Case 1:17-cv-00036-EGS-ZMF Document 281 Filed 05/04/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


FEDERAL DEPOSIT INSURANCE
CORPORATION,

                      Plaintiff/
                      Counterclaim
                      Defendant,
                                                   Case No. 1:17-cv-36-EGS-ZMF
v.

BANK OF AMERICA, N.A.,

                      Defendant/
                      Counterclaim
                      Plaintiff.


                       NOTICE OF SUPPLEMENTAL AUTHORITY

        Bank of America, N.A. (“BANA”) submits this Notice of Supplemental Authority in

support of its pending cross-motion for summary judgment, Dkt. 256, and its opposition to the

FDIC’s motion for partial summary judgment, Dkt. 247, regarding the Supreme Court’s recent

decision in AMG Capital Management, LLC v. FTC, 141 S. Ct. 1341 (2021).

        AMG Capital forecloses the FDIC’s argument that it may seek disgorgement as a statutory

remedy under 12 U.S.C. § 1817(g).1 There, the Supreme Court held unanimously that the Federal

Trade Commission (“FTC”) could not seek disgorgement under a statutory remedy that authorized

a “permanent injunction.” Slip Op. 1 (quoting 15 U.S.C. § 53(b)). Because the statutory language

referred “only to injunctions,” the Court held that it did not authorize “an award of equitable

monetary relief.” Id. at 6. Moreover, “the structure of the Act,” including statutory provisions


 1
     FDIC’s Br. Partial Summ. J. (Dkt. 248-2) (“FDIC Br.”) 32–33; FDIC’s Corrected Opp’n Br.
     (Dkt. 270-2) (“FDIC Opp.”) 20–21; see also BANA’s Opening Br. (Dkt. 257-2) 66–68
     (explaining why the FDIC’s disgorgement claim failed even prior to AMG Capital); BANA’s
     Reply Br. (Dkt. 273-2) 19 (same).
      Case 1:17-cv-00036-EGS-ZMF Document 281 Filed 05/04/21 Page 2 of 5




that “explicitly provided for” equitable monetary relief, confirmed that Congress “likely did not

intend for § [53](b)’s more cabined ‘permanent injunction’ language to have similarly broad

scope.” Id. at 9. The Court rejected the agency’s arguments that federal courts may allow an

agency to seek disgorgement as a matter of “traditional equitable practice,” id. at 10–12, and that

a statutory savings clause “save[d] [the agency’s] ability to use § [53](b) to obtain monetary relief,”

id. at 12–13. As the Court explained, whether an agency may seek disgorgement is not a question

“of preserving pre-existing remedies given by other statutory provisions. The question is whether

those other provisions . . . gave that remedy in the first place.” Id. at 13.

       Here, like the statute at issue in AMG Capital, Section 1817(g) authorizes only one specific

remedy: “to recover . . . the amount of any unpaid assessment lawfully payable.” 12 U.S.C.

§ 1817(g)(1). The text says nothing about disgorgement, or any other equitable monetary relief.

And, like the FTC’s statutory scheme in AMG Capital, other statutory provisions expressly

authorize the FDIC to seek equitable relief in circumstances not relevant here, including equitable

monetary relief such as disgorgement. See 12 U.S.C. § 1817(j)(15) (authorizing prospective

equitable relief); 12 U.S.C. § 1831y(f)(1)(B) (authorizing “disgorgement by the offending

individual of funds received under” an agreement covered by the Community Reinvestment Act);

12 U.S.C. § 1818(b)(6)(A) (authorizing “restitution”). As in AMG Capital, therefore, the statutory

structure confirms that Congress “did not intend for [Section 1817(g)]’s more cabined” language

“to have similarly broad scope.” Slip Op. 9.

       The FDIC’s position to the contrary relies on the same counterarguments that the Supreme

Court rejected in AMG Capital because they fail to make the statutory words say “what they do

not say.” Slip Op. 8. The FDIC’s argument that “[f]ederal courts routinely order disgorgement

for violations of federal statutes” even when those statutes “do not explicitly authorize




                                                   2
       Case 1:17-cv-00036-EGS-ZMF Document 281 Filed 05/04/21 Page 3 of 5




disgorgement,” FDIC Opening Br. 32, is no longer tenable, even assuming it ever was. In fact,

one of the primary cases on which the FDIC relies, FTC v. Bronson Partners, LLC, 654 F.3d 359,

365 (2011), adopted the same extra-textual interpretation of 15 U.S.C. § 53(b) that the Supreme

Court has now overturned.

        AMG Capital also squarely rejects the FDIC’s argument that a court’s “‘inherent equitable

powers,’” FDIC Opp. 20–21 (quoting Liu v. SEC, 140 S. Ct. 1936, 1942–43 (2020)), allow an

agency to seek disgorgement even when Congress did not authorize it, Slip Op. 10–12. Similarly,

AMG Capital rejects the FDIC’s argument that the savings clause in Section 1817(h) “ensures that

equitable remedies are available to the FDIC.” FDIC Br. 32; see also FDIC Opp. 21 (similar).

Here, as in AMG Capital, the savings clause preserves only remedies that the FDIC already has

available; the savings clause cannot and does not authorize equitable monetary relief that Congress

declined to provide. Slip Op. 13.

        For these reasons, and those set forth in BANA’s briefs, the FDIC may not seek

disgorgement under Section 1817(g). 2




 2
     As BANA’s briefs explain in detail, all of the FDIC’s claims fail on the merits for several
     reasons. If the Court grants BANA summary judgment on the merits, as it should, then it need
     not reach the question whether the FDIC may seek disgorgement as a remedy.


                                                3
     Case 1:17-cv-00036-EGS-ZMF Document 281 Filed 05/04/21 Page 4 of 5




Dated: May 4, 2021                       Respectfully submitted

                                         /s/ Helgi C. Walker
                                         Helgi C. Walker (DC Bar No. 454300)
                                         Jeffrey S. Rosenberg (DC Bar No. 995893)
                                         Russell B. Balikian (DC Bar No. 1018417)
                                         Matt Gregory (DC Bar No. 1033813)
                                         Joshua M. Robbins (admitted pro hac vice)
                                         GIBSON, DUNN & CRUTCHER LLP
                                         1050 Connecticut Avenue, N.W.
                                         Washington, DC 20036
                                         Telephone:     202.955.8500
                                         Facsimile:     202.467.0539

                                         Marshall R. King (admitted pro hac vice)
                                         Gabrielle Levin (admitted pro hac vice)
                                         GIBSON, DUNN & CRUTCHER LLP
                                         200 Park Avenue
                                         New York, NY 10166
                                         Telephone:    212.351.4000
                                         Facsimile:    212.351.4035

                                         Attorneys for Defendant/Counterclaim
                                         Plaintiff Bank of America, N.A.




                                     4
     Case 1:17-cv-00036-EGS-ZMF Document 281 Filed 05/04/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

   I, Helgi C. Walker, an attorney for Defendant/Counterclaim Plaintiff Bank of America, N.A.,

certify that on this 4th day of May, 2021, a copy of the foregoing document was served on all

counsel of record via ECF.




                                                    /s/ Helgi C. Walker
                                                    Helgi C. Walker




                                               5
